Response to Amendment
The amendments to the specification and the amendments to the claims filed on 2/12/2022 were received and have been entered.  Claims 1 and 3 have been amended. Claims 1-4 remain present in this application.  The rejection of claims 1-4 under 35 USC 112(a) are withdrawn in view of the amendments. The rejection of claims 1-4 under 35 USC 112(b) are withdrawn in view of the amendments. The claim amendments have overcome the current prior art rejection. The applicants reply has overcome the current prior art rejection.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4 are allowed over the prior art of record. 
Claimed invention teaches “a display device” including claimed limitations “wherein the fourth data line is disposed between the third data line and the first data line, and the first data line is disposed between the second data line and the fourth data line; a first thin film transistor, coupled to the first gate line and the first data line; a second thin film transistor, coupled to the second gate line and the second data line; a third thin film transistor, coupled to the third gate line and the first data line; a fourth thin film transistor, coupled to the fourth gate line and the second data line; a fifth thin film transistor, coupled to the first gate line and the third data line; a sixth thin film transistor, coupled to the second gate line and the fourth data line; a seventh thin film transistor, coupled to the third gate line and the fourth data line; and an eighth thin film transistor, coupled to the fourth gate line and the third data line; wherein there is no thin film transistor coupled to the first gate line and the second data line, the second gate line .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: March 2, 2022